Exhibit BRIDGE NOTE February 2, 2009 Houston, Texas FOR VALUE RECEIVED, Bonanza Oil and Gas, Inc. (the "Maker"), hereby promises to pay Thomas D. Harris (the "Payee"), at such place as Payee may, from time to time, designate, the principal sum of $285,000 (two hundred eighty five thousand and no/100) in lawful money of the United States ninety (90) days from the date hereof (the “Maturity Date”). Maker further promises to pay interest on the unpaid principal balance hereof at the rate of fourteen percent (14%) per annum, such interest to be paid at maturity.
